243 Ga. 576 (1979)
255 S.E.2d 52
LANHAM
v.
THE STATE.
34732.
Supreme Court of Georgia.
Argued April 9, 1979.
Decided April 17, 1979.
Rehearing Denied May 2, 1979.
*577 Pierre Howard, Jr., Helen J. Medlin, England & Weller, J. Melvin England, for appellant.
Lewis R. Slaton, District Attorney, Wallace Speed, Assistant District Attorney, for appellee.
UNDERCOFLER, Presiding Justice.
Lanham was convicted of murder and sentenced to life imprisonment. He appeals, enumerating the general grounds and the failure of the trial court to charge on justification. We affirm.
1. The evidence was sufficient to support the verdict. The state's witnesses and the testimony by appellant established the deceased, Van Cole, was a male prostitute who solicited Lanham, an off-duty security guard, at a street corner. When Lanham refused, angry words were exchanged, Cole slapped Lanham and walked away. Infuriated, Lanham pursued Cole in an automobile, stopped and confronted him. When Lanham emerged from his car, state witnesses testified he did not have his pistol in his hand. Lanham testified he drew the gun to protect himself from other male prostitutes who he said began threatening him; however, he also stated he pointed the pistol at Cole during the confrontation. Cole jumped Lanham and a struggle for the pistol ensued. A shot was fired into the street. Cole relaxed his grip on the pistol, and Lanham pushed him back, testifying that when he did so, his arm was flung back against the car and the gun went off accidentally, a bullet striking Cole in the face, killing him. State witnesses refuted this testimony, testifying Cole backed away from Lanham and that Lanham took aim and fired at Cole. The jury resolved this conflict in the evidence against appellant's contention that the shooting of Cole was accidental.
2. It was not error to refuse to charge on justification. Code Ann. §§ 26-901, 26-902 (Ga. L. 1968, pp. 1249, 1272). There was no evidence warranting this charge. Sims v. State, 234 Ga. 177, 179 (2b) (214 SE2d 902) (1975); Johnson v. State, 122 Ga. App. 542, 543 (178 SE2d 42) (1970).
Judgment affirmed. All the Justices concur.